Citation Nr: 0425640	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sterility.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides in service.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in May 2002 
and December 2003 which are compliant with Quartuccio, supra.

The veteran contends that he has Type II diabetes mellitus as 
a result of exposure to Agent Orange in service. He asserts 
that he went on land in Vietnam while assigned to the U.S.S. 
Lenoard F. Mason.

Post-service medical records reflect that the veteran has 
been diagnosed with diabetes mellitus.  Service personnel 
records reflect that he served in the Navy, and that during 
1964 he was assigned to the U.S.S. Leonard F. Mason.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including Type II diabetes mellitus which is 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313 (2003).  Service connection based on 
herbicide exposure may also be established with proof of 
actual direct causation, although such carries a difficult 
burden of proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service personnel records obtained by the RO do not reflect 
that the veteran's conditions of service involved duty or 
visitation in Vietnam. 

The Board finds that the RO should make an attempt to obtain 
a copy of the ship's log for the U.S.S. Leonard F. Mason 
during the period from April 1964 to April 1966.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002).

With regard to the veteran's new and material evidence claim 
for a right inguinal hernia, the Board notes that the issue 
is not properly before the Board.  The veteran's original 
claim for service connection for a right inguinal hernia was 
denied by an October 1968 rating decision.  A request to 
reopen the claim for service connection for a right inguinal 
hernia among other claims was received in March 2002.  

The RO issued a July 2002 rating decision, but did not 
address the issue of new and material evidence for a right 
inguinal hernia.  The veteran filed a notice of disagreement 
with the issues in the rating decision as well as the right 
inguinal hernia.  The RO then issued an August 2003 statement 
of the case (SOC) in which the new and material evidence 
claim for a right inguinal hernia was initially addressed and 
denied.  The Board construes the August 2003 SOC as the 
initial rating decision addressing the issue of new and 
material evidence for a right inguinal hernia and a 
subsequent Form 9 (received in October 2003) as the notice of 
disagreement (NOD).  An SOC has not been issued with regard 
to this matter.  Where an SOC has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO is required by Court precedent.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

As to service connection for pes planus, the Board notes that 
such disorder was reported at entrance into service.  
Examination of the veteran with competent medical opinion as 
to whether this disorder was aggravated by service is 
warranted and provided for in the VCAA of 2000.

As to service connection for sterility, the Board notes 
service medical documentation of genitourinary infections.  
Examination of the veteran with competent medical opinion as 
to whether sterility, if found, is due to service reported 
infections is warranted and provided for in the VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for sterility, pes planus and 
diabetes mellitus since service.
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should request the 
veteran to furnish the approximate months 
and year he went ashore from the U.S.S. 
Leonard F. Mason and the locations.  
Thereafter, the VBA AMC should contact 
the appropriate authority, to include the 
Naval Historical Center in Washington, 
D.C., and the U.S. Armed Services Center 
for Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150- 3197 in order to obtain a copy 
of the deck log for the U.S.S. Leonard F. 
Mason (DS-852) during the periods as 
identified by the veteran and any 
information regarding personnel leaving 
the vessel while docked in port in 
Vietnam.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).



6.  The VBA AMC should provide the 
veteran a statement of the case on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a right inguinal hernia. 
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

7.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether 
preexisting pes planus was aggravated by 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that 
bilateral pes planus noted at entrance 
into service, was aggravated thereby?
Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  The VBA AMC should arrange for a VA 
special genitourinary examination of the 
veteran by a genitourinary specialist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
whether the veteran is sterile as the 
result of genitourinary infections 
reported in service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
service documented genitourinary 
infections rendered the veteran sterile 
if such abnormality is determined to be 
present?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

































 Department of Veterans Affairs


